DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gayatry S. Nair on June 9, 2022.

The application has been amended as follows: 

In the claims:

1. (Currently Amended) A method implemented by a network element (NE) in a network, comprising: 
receiving, by the NE, preferred path route (PPR) information and backup PPR information, the PPR information describing a PPR between a source and a destination in the network, the backup PPR information describing a backup end-to-end PPR tree including a plurality of backup PPRs, each of the backup PPRs being a path extending from a single NE on the PPR to another NE in the network, the PPR information comprising a PPR identifier (PPR-ID) and a plurality of PPR description elements (PPR-PDEs) each representing one of the elements on the PPR, the backup PPR information comprising a backup PPR-ID identifying the backup end-to- end PPR tree; 
storing by the NE, a local forwarding database including the PPR-ID in association with a PPR-PDE for a next element on the PPR and the backup PPR-ID in association with a backup PPR- PDE for a backup element on the backup PPR; and 
transmitting, by the NE, a data packet based on the backup PPR information instead of the PPR information in response to an element on the PPR being unavailable due to a failure of [[an]] another element along the PPR.  

2. (Previously Presented)The method of claim 1, wherein the backup PPR information comprises the backup PPR-PDE describing the backup element, wherein transmitting the data packet based on the backup PPR information comprises transmitting the data packet to the backup element instead of the next element on the PPR in response to determining that the next element on the PPR is unavailable.  

3. (Original) The method of claim 2, wherein a PPR-PDE describing the NE and included in the plurality of PPR-PDEs comprises a flag indicating that the backup element is described in the backup PPR-PDE.  
4. (Previously Presented) The method of claim 1, wherein the local forwarding database stores a plurality of PPR-PDEs in association with a destination address of the destination and the backup PPR-PDE.  

5. (Previously Presented) The method of claim 1, further comprising: 
determining, by the NE, that the next element on the PPR is unavailable; 
searching, by the NE, the local forwarding database for the backup PPR-PDE describing the backup element for the next element on the PPR; and
 transmitting, by the NE, the data packet to the backup element instead of the next element on the PPR.  

6. (Previously Presented) The method of claim 1, wherein the backup element on the backup PPR comprises at least one of a backup link, a backup NE, or a backup segment adjacent to the NE, and wherein the next element on the PPR comprises at least one of a next link, a next NE, or a next segment adjacent to the NE.  

7. (Currently Amended) A network element (NE) implemented in a network, comprising: 
a memory configured to store instructions; and 
a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: 
receive preferred path route (PPR) information and backup PPR information, the PPR information describing a PPR between a source and a destination in the network, the backup PPR information describing a backup end-to-end PPR tree including a plurality of backup PPRs, each of the backup PPRs being a path extending from a single NE on the PPR to another NE in the network, the PPR information comprising a PPR identifier (PPR-ID) and a plurality of PPR description elements (PPR-PDEs) each representing [[an]] one of the elements on the PPR, the backup PPR information comprising a backup PPR- ID identifying the backup end-to-end PPR tree;
store a local forwarding database including the PPR-ID in association with a PPR- PDE for a next element on the PPR and the backup PPR-ID in association with a backup PPR-PDE for a backup element on the backup PPR; and 
transmit a data packet based on the backup PPR information instead of the PPR information in response to an element on the PPR being unavailable due to a failure on [[an]] another element of the PPR.  

8. (Currently Amended) The NE of claim 7, wherein an attribute associated with a resource reserved on the PPR matches an attribute associated with a resource reserved on the backup PPR.  

9. (Previously Presented) The NE of claim 7, wherein the local forwarding database stores the PPR information and the backup PPR information only in response to determining that the NE is identified in one of the PPR-PDEs.  
10. (Previously Presented) The NE of claim 7, further comprising receiving a flag set to indicate that the PPR-ID identifies a loose PPR between the source and the destination, and wherein the plurality of PPR-PDEs describes a subset of NEs on the PPR.  

11. (Previously Presented) The NE of claim 10, wherein a path between two NEs of the loose PPR is unavailable, and 
wherein the instructions further cause the processor to be configured to: 
search the local forwarding database for the backup PPR-PDE describing the backup element; and 
transmit the data packet to the backup element instead of the next element on the PPR.  

12. (Previously Presented)The NE of claim 7, wherein the instructions further cause the processor to be configured to: 
determine that the next element on the PPR is unavailable; 
search the local forwarding database for the backup PPR-ID describing the backup PPR; 
update the data packet to include the backup PPR-ID instead of the PPR-ID; and 
transmit the data packet along the backup PPR instead of the next element on the PPR.  

13. (Previously Presented) The NE of claim 7, wherein the backup PPR information includes a backup PPR-PDE describing the backup element.  

14. (Previously Presented) The NE of claim 7, wherein the instructions further cause the processor to be configured to: 
determine, by the NE, that the next element on the PPR is unavailable; 
transmit, by the NE, the data packet to the backup element instead of the next element on the PPR in response to the local forwarding database storing the backup PPR-PDE describing the backup element; and 
transmit, by the NE, the data packet along the backup PPR in response to the local forwarding database not storing the backup PPR-PDE describing the backup element and in response to the local forwarding database storing the backup PPR-ID.  

15. (Currently Amended) A non-transitory computer readable medium configured to store a computer program product comprising computer executable instructions that, when executed by a processor of a network element (NE) implemented in a network, cause the processor to: 
receive preferred path route (PPR) information and backup PPR information, the PPR information describing a PPR between a source and a destination in the network, the backup PPR information describing a backup end-to-end PPR tree including a plurality of backup PPRs, each of the backup PPRs being a path extending from a single NE on the PPR to another NE in the network, the PPR information comprising a PPR identifier (PPR- ID) and a plurality of PPR description elements (PPR-PDEs) each representing [[an]] one of the elements on the PPR, the backup PPR information comprising a backup PPR-ID identifying the backup end-to-end PPR tree; 
store a local forwarding database including the PPR-ID in association with a PPR-PDE for a next element on the PPR and the backup PPR-ID in association with a backup PPR-PDE for a backup element on the backup PPR; and 
transmit a data packet based on the backup PPR information instead of the PPR information in response to an element on the PPR being unavailable due to a failure on [[an]] another element of the PPR.  

16. (Previously Presented) The non-transitory computer readable medium of claim 15, wherein the backup PPR information comprises the backup PPR-PDE describing the backup element, wherein transmitting the data packet based on the backup PPR information comprises transmitting the data packet to the backup element instead of the next element on the PPR in response to determining that the next element on the PPR is unavailable.  

17. (Original) The non-transitory computer readable medium of claim 16, wherein a PPR- PDE describing the NE and included in the plurality of PPR-PDEs comprises a flag indicating that the backup element is described in the backup PPR-PDE.  

18. (Previously Presented) The non-transitory computer readable medium of claim 15, wherein the backup PPR information includes the backup PPR-PDE describing the backup element.  

19. (Previously Presented) The non-transitory computer readable medium of claim 15, wherein the computer executable instructions further cause the processor to: 
determine that the next element on the PPR is unavailable;
 search the local forwarding database for the backup PPR-PDE describing the backup element; and 
transmit the data packet to the backup element instead of the next element on the PPR.  

20. (Previously Presented) The non-transitory computer readable medium of claim 15, wherein the computer executable instructions further cause the processor to: 
determine that the next element on the PPR is unavailable; 
transmit the data packet to the backup element instead of the next element on the PPR in response to the local forwarding database storing the backup PPR-PDE describing the backup element; and 
transmit the data packet along the backup PPR in response to the local forwarding database not storing the backup PPR-PDE describing the backup element and in response to the local forwarding database storing the backup PPR-ID.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 are allowable because the prior art of record fails to teaches or suggest providing a backup preferred path route information to a network element (router/switch) as a backup tree including route descriptions and route identifiers as recited in the claims. A network element receives preferred path route PPR information and backup PPR information in the form of an end to end backup PPR tree  which comprises a multiple PPRs.  Each backup PPR is from a single network element on the PPR to another network element in the network. Also, the PPR information is described by PPR identifiers and PPR description elements.   The prior art of record fails to teach or suggestion providing backup information as a backup end to end PPR tree comprising PPR IDs and PPR PDEs as recited in applicant’s claims.
The closest prior art reference is Nainar et al., US 11032197 B2.  Nainar teaches segment routing (SR) nodes advertise their node segment ID/node prefix pairs, adjacency segment ID/adjacency-ID pairs, and/or service segment ID/node prefix pairs. SR nodes can use segment IDs they receive in advertisements from other SR nodes in order to create ordered lists of segment IDs (i.e., segment ID stacks). Segment ID stacks correspond to segment switched paths (SSPs), respectively, that forward packets between nodes in the provider network. Nainar teaches each node of a segment routing network implementing reroute detection has an assigned backup node segment ID. In one embodiment, backup node segment IDs, such as the IDs are advertised using an IGP in a similar manner to other segment IDs in the network. Nainar fails to teach or suggest an end to end backup preferred path route (PPR) tree as claimed. Nainar also fails to teach using the backup PPR tree to select an alternate path to transmit data instead of using the preferred path as recited in the claims and as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Patrice L Winder/Primary Examiner, Art Unit 2452